 



EXHIBIT 10(a)
SEVERANCE AGREEMENT AND GENERAL RELEASE
     This Severance Agreement and General Release (“Agreement”) is entered into
by and between Mark A. Sarvary (“Employee”) and Campbell Soup Company (“the
Company”).
     WHEREAS, the Company has decided to sever its employment relationship with
Employee effective November 2, 2007 (“Termination Date”); and
     WHEREAS, in consideration of Employee’s signing this Agreement and
releasing the Company from any and all claims which employee might have against
it, the Company will, upon the termination of Employee’s employment, provide
Employee with the severance pay and benefits set forth below;
     NOW, THEREFORE, in exchange for the promises, payments and benefits
described in this Agreement, the parties execute this Agreement in favor of and
for the benefit of the other as follows:
     1. Severance. The Company agrees to continue Employee’s current base
salary, in Periodic Payments (less required payroll taxes and other withholdings
and deductions), for a 24-month period (“Severance Period”), beginning
subsequent to Employee’s Termination Date, provided that Employee does not
during the Severance Period accept employment or a consulting assignment,
directly or indirectly, with or for a Competitor of the Company, as that term is
defined in this paragraph. If Employee accepts employment or a consulting
assignment with or for a Competitor, directly or indirectly, or otherwise
engages in competition with the Company, in any manner, all payments and
benefits otherwise provided under this Agreement will cease. For the purpose of
this Agreement, a Competitor of the Company is defined to mean any person,
business, firm, corporation or other enterprise engaged in, or about to become
engaged in, the production, marketing or selling of any product or service which
resembles or competes with a product or service produced, marketed or sold by
the Company (or to Employee’s knowledge was under development by the Company),
or any of the Company’s parent, subsidiary, or affiliated entities.
          (a) Periodic Payments shall be made at such time as Employee would
have received regular salary payments had Employee continued to be employed by
the Company at an annual base salary rate of $635,000 (“Periodic Payments”),
except that, depending on when Employee returns the signed Agreement to the
Company, it may take an additional payroll cycle for Periodic Payments to
commence. Further, in no case shall Periodic Payments commence unless and until
the expiration of the Revocation Period, as described in Paragraph 14 below,
after Employee signs and returns this Agreement to the Company. Employee’s
coverage will be continued under the Company’s group life and group medical
insurance plans during the time period that Employee receives Periodic Payments
under this Agreement (provided Employee makes required contributions); all other
benefits coverage shall cease. If Employee obtains employment while Periodic
Payments are being made, Employee hereby agrees to so notify the Company in
writing, and the Company benefits coverage will cease at the time that Employee
becomes eligible for benefits coverage from a new employer. Any Periodic
Payments that the Company can not make in the first six months of the Severance
Period because of the limitations of Internal Revenue Code section 409A, will be
made shortly after the end of the first six months.
          (b) The amount of severance paid to Employee will count toward accrual
of benefits and vesting under the Campbell Soup Company Mid-Career Hire Pension
Plan and the Campbell Soup

Page 1 of 7



--------------------------------------------------------------------------------



 



Company Retirement and Pension Plan for Salaried Employees and vesting under the
Campbell Soup Company Savings Plus Plan for Salaried Employees.
          (c) The Company agrees that, in the event of Employee’s death, all
remaining severance pay due under this Agreement will be paid to Employee’s
estate.
     2. Release.
          (a) Employee hereby forever releases and discharges the Company and
its parent, subsidiary and affiliated entities, and each of their past, present
and future officers, directors, shareholders, agents, employees and insurers,
and their successors and assigns (“Releasees”), from any and all complaints,
charges, claims, liabilities, demands, debts, accounts, obligations, promises,
suits, actions, causes of action, and demands in law or equity, including claims
for damages, attorney fees or costs, whether known or unknown, which Employee
now has or claims to have, or which Employee at any time may have had or claimed
to have, or which Employee at any time hereafter may have, or claim to have,
arising at any time in the past to and including the date of this Agreement,
including, but without limiting the generality of the foregoing, any matters
relating in any way to Employee’s employment relationship or the cessation of
that employment relationship with the Company.
          (b) The claims, rights and obligations that Employee is releasing
herein include, but are not limited to: (i) those for wrongful discharge, breach
of contract, breach of implied contract, breach of implied covenant of good
faith and fair dealing, and any other common law or statutory claims now or
hereafter recognized; and (ii) those for discrimination (including but not
limited to claims for discrimination, harassment or retaliation on account of
sex, age, handicap, medical condition or disability, national origin, race,
color, religion, sexual orientation, or veteran status) which Employee might
have or might have had under the federal Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, and any other federal, state or local laws
prohibiting discrimination, harassment or retaliation in employment. BY SIGNING
THIS AGREEMENT, EMPLOYEE AGREES TO GIVE UP OR WAIVE ANY RIGHTS OR CLAIMS WHICH
EMPLOYEE MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, 29
U.S.C. §621 et. seq., OR ANY OTHER STATUTE OR OTHER LAW, WHICH IS BASED ON
ACTIONS OF RELEASEES WHICH OCCURRED UP THROUGH THE DATE THAT EMPLOYEE SIGNS THIS
AGREEMENT.
          (c) Employee further acknowledges and agrees that this Agreement shall
operate as a complete bar to recovery in any and all litigation, charges,
complaints, grievances or demands of any kind whatsoever now pending or now
contemplated by Employee, or which might at any time be filed by Employee,
including, but without limiting the generality of the foregoing, any and all
matters arising out of or in any manner whatsoever connected with the matters
set forth in Paragraph 2(a) above. Each and all of the said claims are hereby
fully and finally settled, compromised and released.
          (d) Employee further acknowledges and agrees that neither Employee,
nor any person, organization, or other entity on Employee’s behalf, will file,
claim, sue or cause or permit to be filed or claimed, or join in any claims, as
an individual or as a class member, any action for legal or equitable relief
(including damages and injunctive, declaratory, monetary or other relief),
involving any matter or related in any way to Employee’s employment relationship
or the cessation of Employee’s employment relationship with the Company, or
involving any continuing effects of any acts or practices that may have arisen
or occurred during Employee’s employment relationship with the Company.

Page 2 of 7



--------------------------------------------------------------------------------



 



          (e) Nothing in this Paragraph 2 is intended to operate as a release,
waiver or forfeiture of Employee’s rights, and the Company’s obligations, under
               (i) any of the Company’s employee benefit plans in which Employee
has been a participant, including, but not limited to, the Campbell Soup Company
Mid-Career Hire Pension Plan, Campbell Soup Company Retirement and Pension Plan
for Salaried Employees and the Campbell Soup Company Savings Plus Plan for
Salaried Employees;
               (ii) any health and welfare benefits to which Employee may in the
future be entitled under COBRA or comparable federal or state law or regulation;
or
               (iii) any state workers’ compensation act or statute.
Subject to the terms of Paragraph 1(a) of this Agreement, upon the termination
of Employee’s employment with the Company, Employee’s rights under the
applicable employee benefit plans of the Company will be determined in
accordance with the terms of those plans. Employee acknowledges that awards of
additional compensation under the Campbell Soup Company Annual Incentive Plan
are subject to the sole discretion of the Compensation and Organization
Committee of the Company’s Board of Directors.
     3. Inquiries.
          (a) In the event that inquiries are made by prospective employers
concerning Employee’s employment with the Company, Employee and the Company
agree to use their best efforts to refer those inquiries to the Company’s Human
Resources Department.
          (b) Employee will not take any action or make any statement, whether
orally or in writing, which, in any manner, disparages or impugns the reputation
or goodwill of the Company, its Directors or officers, or other Releasees.
     4. Successors and Assigns. This Agreement shall bind the Company and
Employee, and also all of their respective family members, heirs,
administrators, representatives, successors, assigns, officers, directors,
agents, employees, shareholders, affiliates, predecessors, and also all other
persons, firms, corporations, associations, partnerships and entities in privity
with or related to or affiliated with any such person, firm, corporation,
association, partnership or entity.
     5. Effect of Agreement. Employee acknowledges and agrees that this
Agreement is not and shall not be construed as an admission of violation of any
federal, state or local statute, ordinance or regulation, or of any duty or
obligation the Company owes or owed to Employee, and that Employee’s execution
of this Agreement is a voluntary act to provide an amicable conclusion to
Employee’s employment relationship with the Company.
     6. Confidentiality of Agreement. Employee expressly agrees that the terms
and conditions of this Agreement will not be disclosed to any individual, entity
or organization not a party to this Agreement, other than Employee’s immediate
family, legal counsel or tax advisors, unless such disclosure shall be required
by law (or shall be necessary or desirable in connection with the defense of any
lawsuit). Notwithstanding the foregoing, Employee may explain such
non-disclosure by referring to this confidentiality obligation.

Page 3 of 7



--------------------------------------------------------------------------------



 



     7. Confidentiality of Proprietary Information. Employee acknowledges and
agrees that in the course of employment with the Company, Employee has acquired
confidential or proprietary information relating to the business of the Company
and/or its affiliates. Employee expressly agrees that Employee will keep secret
and safeguard all such information, and will not, at any time, in any form or
manner, directly or indirectly, divulge, disclose or communicate to any person,
firm, corporation or other entity any such information without the direct
written authority of the Company. This Agreement incorporates by reference all
of the provisions of any of the following agreements which Employee may have
signed previously: Patent-Trade Secret Agreement, Employee Agreement,
Non-Competition Agreement, Employee Agreement Relating To Confidential and
Proprietary Information, Confidential and Proprietary Information Agreement
and/or any other agreement which by its terms prohibits Employee’s employment or
involvement with certain companies or activities after the termination of
Employee’s employment with the Company. The parties hereby stipulate that, as
between them, the foregoing matters are material and confidential, and gravely
affect the effective and successful conduct of the business of the Company and
its goodwill, and that the Company is entitled to an injunction by any competent
court to enjoin and restrain the unauthorized disclosure of such information.
     8. Return of Company Property.
          (a) Upon signing this Agreement, Employee agrees to return to the
Company any and all Company property, including but not limited to office, desk
and file cabinet keys, Company identification/pass cards, Company-provided
credit cards issued to Employee, Company-owned equipment (including computers
and printers), and any other Company property in the possession of Employee or
Employee’s agents on or before October 5, 2007. Employee acknowledges and
represents that Employee has surrendered and delivered to the Company all files,
papers, data, documents, lists, charts, photographs, computer records,
equipment, discs or any other records, relating in any manner to the business
activities of the Company or its affiliates, which were created, produced,
reproduced or utilized by the Company, or any of the Releasees, or by Employee
during the term of Employee’s employment relationship with the Company.
          (b) Employee also agrees to repay any monies owed to the Company,
including loans, advances, charges or debts incurred by Employee, or any other
amounts owed to the Company, on or before Employee’s last day of work.
     9. Competency of Employee. Employee acknowledges, warrants, represents and
agrees that in executing and delivering this Agreement, Employee does so freely,
knowingly and voluntarily and that Employee is fully aware of the contents and
effect thereof and that such execution and delivery is not the result of any
fraud, duress, mistake or undue influence whatsoever.
     10. Unknown or Mistake in Facts. It is acknowledged and understood by the
parties that the facts with respect to this Agreement as given may hereafter
turn out to be other than or different from the facts in that connection now
known to them or believed by them to be true, and the parties therefore
expressly assume the risk of the facts being different and agree that this
Agreement shall be in all respects effective and not subject to termination or
rescission by any such difference in facts. In addition, it is acknowledged,
understood and agreed by Employee that should the Company determine that
Employee has breached Employee’s fiduciary obligations to the Company (or any
affiliated corporate entity), or engaged in any unethical, dishonest or
fraudulent act which affects, or has affected the Company (or any affiliated
corporate entity), that the Company reserves the right, in its sole discretion,
to terminate or suspend all payments or benefits remaining to be paid by the
Company under this Agreement. In addition, the Company may seek all other
remedies and relief allowed by law.

Page 4 of 7



--------------------------------------------------------------------------------



 



     11. Savings Clause. It is acknowledged and agreed by the parties that
should any provision of this Agreement be declared or be determined to be
illegal or invalid by final determination of any court of competent
jurisdiction, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby, and the illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.
     12. Enforcement. The parties expressly agree that this Agreement
constitutes a binding contract. If Employee breaches any term of this Agreement,
or violates any of Employee’s obligations under this Agreement, the Company may,
at its option, terminate or suspend all payments or benefits remaining to be
paid by the Company under this Agreement. In addition, the Company may seek all
other remedies and relief allowed by law.
     13. Entirety of Agreement; Modifications. Employee acknowledges and agrees
that this document, and the attached Addendum, if any, contains the entire
agreement and understanding concerning the subject matter between Employee and
the Company, and that it supersedes and replaces all prior agreements, whether
written or oral, except for the agreements referred to in Paragraph 7 of this
Agreement, which are incorporated herein by reference. Employee also represents
that Employee has not executed this instrument in reliance on any promise,
representation or statement not contained herein. This Agreement may not be
modified except by a writing signed by each of the parties hereto, or their duly
authorized representatives.
     14. Effective Date. It is acknowledged and agreed that Employee has had
twenty-one (21) days to consider this Agreement before signing it. Further,
Employee has the right to revoke this Agreement within seven (7) days after
signing this Agreement (the “Revocation Period”). This Agreement will not become
effective or enforceable, and Employee will not receive any of the severance pay
and benefits described in this Agreement, until after the Revocation Period has
expired. To revoke this Agreement, Employee must send a letter to the attention
of John J. Furey, at 1 Campbell Place, Camden, NJ 08103. The letter must be
postmarked within seven (7) days of Employee’s execution of this Agreement. If
the seventh day is a Sunday or federal holiday, then the letter must be
postmarked on the following business day. If Employee revokes this Agreement on
a timely basis, Employee shall not be eligible for the payments and other
benefits described in this Agreement.
     15. Employee Rights. Employee acknowledges, represents and agrees to the
following:
          (a) EMPLOYEE HAS BEEN ADVISED TO READ THIS ENTIRE AGREEMENT CAREFULLY
AND TO CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE PRIOR TO SIGNING THIS
AGREEMENT;
          (b) Employee was given at least twenty-one (21) days to consider this
Agreement before signing it;
          (c) Employee was advised, in writing, that Employee had a full seven
(7) days after Employee signed this Agreement to revoke it, and that this
Agreement would not become effective until that seven (7) day Revocation Period
had run and Employee had not notified Company, in writing, that Employee has
elected to revoke this Agreement;
          (d) Employee carefully read this Agreement prior to signing it, fully
understands its terms, and signed it voluntarily;

Page 5 of 7



--------------------------------------------------------------------------------



 



          (e) Employee understands and agrees that Employee will receive
severance pay and benefits in exchange for signing this Agreement, and that
Employee would not have received severance pay and benefits if Employee had not
signed this Agreement; and
          (f) EMPLOYEE UNDERSTANDS THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE
WILL LOSE THE RIGHT TO SUE RELEASEES, FOR ANY VIOLATION OF THE AGE
DISCRIMINATION IN EMPLOYMENT ACT (the federal law which prohibits discrimination
on the basis of age), OR ANY OTHER STATUTE OR OTHER LAW.
     16. Addendum. The three-page Addendum attached to this Agreement and signed
by the parties is hereby incorporated herein by reference and made a part of
this Agreement.

             
 
      Campbell Soup Company    
 
           
/s/ Mark Sarvary
 
Employee
  By:   /s/ John J. Furey
 
   
 
           
10/25/07
      Vice President and Corporate Secretary    
 
           
Date
      Title    
 
           
 
      10/29/07
 
Date    

Page 6 of 7



--------------------------------------------------------------------------------



 



EMPLOYEE: PLEASE SELECT AND COMPLETE ONE OF THE PARAGRAPHS BELOW.



I,                                         , have read all of the terms of this
Agreement. I have been informed by the Company that I have the right to consult
with an attorney who is not associated with the Company, at my own expense. I
have been given sufficient time and opportunity to consult with an attorney, and
I have voluntarily chosen not to do so. I understand the terms of this
Agreement, including the fact that my employment relationship with the Company
is permanently ended, and that the Agreement releases the Company forever from
any legal action arising from my employment relationship with or my separation
from the Company.

         
 
 
 
Employee’s Signature    
 
       
 
 
 
Date    



I, Mark Sarvary, prior to signing this Agreement, have consulted Maureen
Binetti, Esq., of the law firm of Wilentz, Goldman & Spitzer P.A., located at
Woodbridge, NJ, who reviewed the Severance Agreement and General Release and
provided advice to me. I understand the terms of this Agreement, including the
fact that my employment relationship with the Company is permanently ended, and
that the Agreement releases the Company forever from any legal action arising
from my employment relationship with or my separation from the Company.

         
 
  /s/ Mark Sarvary
 
Employee’s Signature    
 
       
 
  10/25/07
 
Date    

Page 7 of 7



--------------------------------------------------------------------------------



 



ADDENDUM
SEVERANCE AGREEMENT AND GENERAL RELEASE
BETWEEN
CAMPBELL SOUP COMPANY
AND
Mark A. Sarvary
1. Employee will be eligible for prorata Annual Incentive Plan (AIP) Plan
participation for fiscal 2008, as determined in accordance with the terms of
Campbell Soup Company’s Annual Incentive Plan. Employee understands that any
award of compensation which is payable under the AIP will be at the sole
discretion of the Compensation and Organization Committee of the Company’s Board
of Directors which is permitted to make performance related reductions in bonus
payments. Decisions regarding bonus awards are normally made at the end of
September.
2. Company will permit Employee to exercise, in accordance with the relevant
plan and related agreements, any previously-granted unexercised stock options on
or before the earlier of the expiration date of the options or three years from
Employee’s Termination Date, November 2, 2010, provided that such options are,
by their terms, exercisable on Employee’s Termination Date. In the event of
Employee’s death, the special rules set forth in the relevant plan shall govern.
In the event of any conflict between this Addendum and the relevant plan and
related brochures, the relevant plan and related brochures will govern.
3. Employee was granted Restricted Shares (RS’s) under Campbell Soup Company’s
1994 Long-Term Incentive Plan (1994 LTIP) on September 25, 2003. At Termination
Date, the Employee’s RS’s shall immediately be reduced by pro-ration for that
portion of the restriction period during which Employee will not be a Company
employee. Employee will be entitled to the delivery of such number of the
remaining restricted shares as are earned pursuant to the applicable criteria,
as determined in accordance with provisions of the FY’04 RS Plan and the 1994
LTIP. Any payment Employee may receive under the 1994 LTIP will be at the sole
discretion of the Compensation and Organization Committee of the Board of
Directors of Campbell Soup Company. Employee will be entitled to receive a
prorated grant of 16,863 shares of stock as restricted shares, 11,600 of which
have vested prior to termination, with the remaining 5,263 vesting on
November 2, 2007. Applicable federal, state and local taxes will be withheld
from the payment of any RS award. In the event of any conflict between this
Addendum and the 1994 LTIP, the 1994 LTIP will govern.
4. Employee was granted Restricted Shares (RS’s) under Campbell Soup Company’s
2003 Long-Term Incentive Plan (2003 LTIP) on September 23, 2004. At Termination
Date, the Employee’s RS’s shall immediately be reduced by pro-ration for that
portion of the restriction period during which Employee will not be a Company
employee. Employee will be entitled to the delivery of such number of the
remaining restricted shares as are earned pursuant to the applicable criteria,
as determined in accordance with provisions of the FY’05 RS Plan and the 2003
LTIP. Any payment Employee may receive under the 2003 LTIP will be at the sole
discretion of the Compensation and Organization Committee of the Board of
Directors of Campbell Soup Company. Employee will be entitled to receive a
prorated grant of 30,793 shares of stock as restricted shares, 12,000 of which
have vested prior to termination, with the remaining 18,793 vesting on
November 2, 2007. Applicable federal, state and local taxes will be withheld
from the payment of any RS award. In the event of any conflict between this
Addendum and the 2003 LTIP, the 2003 LTIP will govern.

Page 1 of 3



--------------------------------------------------------------------------------



 



5. Employee was granted EPS Performance Shares (EPS) under The Campbell Soup
Company 2003 Long-Term Incentive Plan (2003 LTIP) and FY’06 Long-Term Incentive
(LTI) program on September 22, 2005. At Termination Date, the Employee’s EPS
shares shall immediately be reduced by pro-ration for that portion of the
restriction period during which Employee will not be a Company employee.
Employee will be entitled to the delivery of such number of the remaining EPS
shares as are earned pursuant to the applicable criteria, as determined in
accordance with provisions of the FY’06 LTI program and the 2003 LTIP. Any
payment Employee may receive under the 2003 LTIP will be at the sole discretion
of the Compensation and Organization Committee of the Board of Directors of
Campbell Soup Company. Employee will be entitled to receive a prorated grant of
15,493 shares of stock as restricted shares, 11,500 of which have vested prior
to termination. Provided the EPS performance goal for the period has been met,
the remaining 3,993 will vest on September 30, 2008. Applicable federal, state
and local taxes will be withheld from the payment of any EPS award. In the event
of any conflict between this Addendum and the 2003 LTIP and the FY’06 LTI
program, the 2003 LTIP and FY’06 LTI program will govern.
6. Employee was granted Performance Restricted Stock (PS) under the 2003 LTIP
and the FY’06 LTI program on September 22, 2005. At Termination Date, the
Employee’s PS shares shall immediately be reduced by pro-ration for that portion
of the restriction period during which Employee will not be a Company employee.
Employee will be entitled to the delivery of such number of the remaining PS
shares as are earned pursuant to the applicable criteria, as determined in
accordance with provisions of the FY’06 LTI program and the 2003 LTIP. Any
payment Employee may receive under the 2003 LTIP will be at the sole discretion
of the Compensation and Organization Committee of the Board of Directors of
Campbell Soup Company. Employee will be eligible to receive a prorated grant of
27,951 shares of performance restricted stock. The portion of this award banked
prior to termination date, 26,833 shares, will vest on November 2, 2007. The
precise number of shares earned will be based on the Company’s Total Shareowner
Return (TSR) ranking during fiscal years 2006, 2007, and 2008, and the
difference, if any, between currently banked shares and earned shares will vest
on September 30, 2008. Applicable taxes will be withheld from the payment of any
PS award. In the event of any conflict between this Addendum and the 2003 LTIP
and the FY’06 LTI program, the 2003 LTIP and FY’06 LTI program will govern.
7. Employee was granted EPS Performance Shares (EPS) under the Campbell Soup
Company 2005 Long-Term Incentive Plan (2005 LTIP) and the FY’07 LTI program on
September 28, 2006. At Termination Date, the Employee’s EPS shares shall
immediately be reduced by pro-ration for that portion of the restriction period
during which Employee will not be a Company employee. Employee will be entitled
to the delivery of such number of the EPS shares as are earned pursuant to the
applicable criteria, as determined in accordance with provisions of the FY’07
LTI program and the 2005 LTIP. Any payment Employee may receive under the 2005
LTIP will be at the sole discretion of the Compensation and Organization
Committee of the Board of Directors of Campbell Soup Company. Employee will be
entitled to receive a prorated grant of 9,400 shares of stock as restricted
shares, 4,940 of which have vested prior to termination. Provided the EPS
performance goals for the respective periods have been met, the remaining shares
will vest as follows: 2,676 on September 30, 2008 and 1,784 on September 30,
2009. Applicable federal, state and local taxes will be withheld from the
payment of any EPS award. In the event of any conflict between this Addendum and
the 2005 LTIP and FY’07 LTI program, the 2005 LTIP and FY’07 LTI program will
govern.

Page 2 of 3



--------------------------------------------------------------------------------



 



8. Employee was granted Performance Restricted Stock (PS) under the 2005 LTIP
and the FY’07 LTI program on September 28, 2006. At Termination Date, the
Employee’s PS shares shall immediately be reduced by pro-ration for that portion
of the restriction period during which Employee will not be a Company employee.
Employee will be entitled to the delivery of such number of the remaining PS
shares as are earned pursuant to the applicable criteria, as determined in
accordance with provisions of the FY’07 LTI program and the 2005 LTIP. Any
payment Employee may receive under the 2005 LTIP will be at the sole discretion
of the Compensation and Organization Committee of the Board of Directors of
Campbell Soup Company. Employee will be eligible to receive a prorated grant of
12,487 shares of performance restricted stock. The precise number of shares
earned will be based on the Company’s TSR ranking during fiscal years 2007,
2008, and 2009, and the earned shares will vest on September 30, 2009.
Applicable taxes will be withheld from the payment of any PS award. In the event
of any conflict between this Addendum and the 2005 LTIP and the FY’07 LTI
program, the 2005 LTIP and the FY’07 LTI program will govern.
9. Employee will not be eligible for any additional awards under the 2005 LTIP.
10. Employee will be entitled to allowable benefits under the Company’s Personal
Choice Program through November 2, 2007.
11. Employee agrees to fully cooperate, in a timely and good faith manner,
subsequent to the Termination Date, with all reasonable requests for assistance
made by the Company, relating, directly or indirectly, to any and all matters
which occurred during the course of Employee’s Company employment, or with which
Employee was involved prior to the termination of Employee’s employment, or with
which Employee became aware of during the course of Employee’s employment. Upon
the submission of proper documentation, Company will reimburse Employee for all
reasonable expenses incurred by Employee as a result of such requests for
assistance.
12. Employee will be entitled to the continuation of executive coaching services
from Personnel Decisions International Corporation during the Severance Period
provided the fees do not exceed $42,000 per year.

             
 
      Campbell Soup Company    
 
           
/s/ Mark Sarvary
 
Employee
  By:   /s/ John J. Furey
 
   
 
           
10/25/07
  Title:   Vice President and Corporate Secretary
 
   
 
           
Date
         
 
           
 
  Date:   10/29/07
 
 
   

Page 3 of 3